Citation Nr: 1744159	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  98-14 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extraschedular rating for scars.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1979 to June 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA), Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The case has a complex procedural history, with prior actions by both the Board and the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 decision, the Board assigned a 20 percent schedular rating for the Veteran's scars of the left and right knees and remanded the issue of entitlement to an extraschedular rating.  The Board again remanded the extraschedular rating for further development in January 2017, to include obtaining an opinion from the Director, Compensation Service as to whether the criteria for an extraschedular rating have been met for the Veteran's service-connected scars.  Such an opinion was promulgated in February 2017, and all other development directed by the Board's remands on this issue appears to have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

The competent medical and other evidence of record does not reflect the Veteran's service-connected scars are manifested by symptomatology that is not reflected by the schedular criteria.


CONCLUSION OF LAW

The criteria for an extraschedular rating for the Veteran's service-connected scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.118 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Initially, the Board observes it does not appear the Veteran has identified any current deficiency regarding the notification he has received in this case.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board acknowledges that the Veteran has contended, to include in a recent August 2017 statement from his attorney, that he has not been accorded adequate VA examinations in this case.  However, as expressed in greater detail below, the arguments advanced in support of that contention go toward whether he has an appropriate rating under the applicable schedular criteria, which is not an issue currently before the Board.  Moreover, it does not appear he has identified any outstanding evidence pertinent to this claim that has not been obtained or requested.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted in the Introduction, the Board determined in a November 2015 decision that the Veteran was entitled to a schedular rating of no more than 20 percent for the Veteran's service-connected right anterior knee scar, left knee lateral scar, left knee anterior scar, and left knee medial scar.  Nothing in the record reflects the Veteran appealed that decision to the Court.  Therefore, that decision is final, and the issue of an appropriate schedular rating for the Veteran's service-connected scars is no before it for appellate consideration.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that the Director of Compensation Service provided an adverse opinion in February 2017.  However, as noted by the Veteran's attorney, the Board is not bound by that decision.  See Wages v. McDonald, 27 Vet. App. 233, 238 (2015); see also Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321 (b) extraschedular adjudication, namely, Director, Compensation Service, is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Nevertheless, as detailed below, the Board concurs with the determination that an extraschedular rating is not warranted for the service-connected scars.

The Veteran has contended, to include in the August 2017 statement from his attorney, that an extraschedular rating was warranted based upon numbness of the scars.  Further, it was contended that the VA examinations accorded to the Veteran did not adequately evaluate the impairment caused by this symptomatology.

The Board notes, however, that the symptomatology advanced by the Veteran in support of the extraschedular rating was explicitly considered in assigning a 20 percent schedular rating.  In the November 2015 decision the Board found that the Veteran had hypoesthesia overlying the scars on both knees (i.e., loss of sensitivity), and found that such symptomatology warranted a rating of 20 percent pursuant to the schedular criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804.  Moreover, the Veteran's attorney acknowledged this fact in the August 2017 statement.  As stated above, the Board's November 2015 decision regarding the appropriate schedular rating is final, which would include its determination that the symptoms of hypoesthesia (i.e., numbness) is appropriately addressed by Diagnostic Code 7804.

The Board further notes that it was contended that it was not determined whether the symptoms of numbness causes any additional limitation of function to the Veteran, and indicated that an extraschedular rating is warranted on that basis.  However, similar contentions were advanced when the Board considered the appropriate schedular rating in November 2015, to include the contention this symptomatology most closely approximated the symptoms associated with nerve damage, and should be evaluated pursuant to Diagnostic Codes 8520 through 8720 for mild neuritis, neuralgia, or incomplete paralysis of a nerve.  The Board determined that it did not warrant such a rating, and that determination is final.  Moreover, even if the Veteran did have such impairment it would be addressed under the schedular criteria of 38 C.F.R. § 4.118, Diagnostic Code 7805,  which provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  

In short, the symptoms and impairment advanced in support of an extraschedular rating for the Veteran's scars is addressed by the schedular criteria.  The Veteran has not identified, nor does the record otherwise reflect, any symptomatology of the service-connected scars that is not addressed by schedular criteria.  Further, to the extent it has been contended the evidence does not adequately address such impairment, that goes to the appropriate schedular rating which is not an issue presently before the Board for appellate consideration.  Consequently, the Board concludes the preponderance of the evidence shows that the Veteran's scars are manifested by symptomatology that is not reflected by the schedular criteria.


ORDER

An extraschedular rating for scars is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


